         Case 1:21-mj-00510-GMH Document 1-1 Filed 06/29/21 Page 1 of 7




                                   STATEMENT OF FACTS

        Your affiant, Adam Launius, is a Special Agent with the Federal Bureau of Investigation
(“FBI”), St. Louis Field Office. I have been a Special Agent since March 5, 2017. I am currently
assigned to the Joint Terrorism Task Force Squad in St. Louis, Missouri. During my tenure, I have
been trained on numerous investigative methods and techniques in relation to criminal and
counterterrorism investigations. As a federal agent, I am authorized to investigate violations of
laws of the United States, and as a law enforcement officer I am authorized to execute warrants
issued under the authority of the United States.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

        As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

        At such time, the certification proceedings were still underway, and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.
         Case 1:21-mj-00510-GMH Document 1-1 Filed 06/29/21 Page 2 of 7




        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.
        On or around January 7, 2021 the FBI received a tip from Tipster 1 that “Joshua Dressed,”
later determined to be JOSHUA DRESSEL (“DRESSEL”), was inside the Capitol on January 6,
2021. Tipster 1 submitted a picture taken from a video that MSNBC had broadcast that Tipster 1
believed showed DRESSEL inside the Capitol during the time the Capitol had been unlawfully
breached. Open-source searches revealed that the spelling “Joshua Dressed” was likely a
misspelling, and the likely suspect was DRESSEL.
        Your affiant interviewed Tipster 1, who has known DRESSEL for years. Tipster 1 stated
he/she observed the MSNBC video that he/she believed showed DRESSEL inside the Capitol.
Tipster 1 recognized DRESSEL by his facial expressions, body language, and attire. Tipster 1
provided the picture, below, taken from the MSNBC video, and he/she drew a blue arrow
indicating whom he/she believes is DRESSEL. Tipster 1 also provided a link to a YouTube video,
https://youtu.be/MDg1NG4C2Z0, which is the same video MSNBC broadcast, and stated
DRESSEL is in the frame at approximately the 13-second mark. DRESSEL is wearing light-color
jeans, a dark-blue hooded sweatshirt, and a black hat worn backwards:




      Tipster 1 also identified DRESSEL in the following screenshot, taken from this same
YouTube video at approximately the 20-second mark:
        Case 1:21-mj-00510-GMH Document 1-1 Filed 06/29/21 Page 3 of 7




         Tipster 1 also told Your Affiant that he/she saw a live-streamed video from DRESSEL’s
Facebook page that appeared to be taken from inside the Capitol on January 6, 2021, and showed
a large number of people chanting, “Stop the Steal.” By the time of the interview with Tipster 1,
however, DRESSEL’s Facebook account appeared to be deleted, and the FBI could not review the
video streamed from DRESSEL’s Facebook page.
        Your affiant reviewed surveillance video from inside the Capitol on January 6, 2021. The
surveillance video, which had a clearer resolution than the screenshots of the video in which
Tipster 1 identified DRESSEL, revealed an individual dressed in the same manner as the individual
Tipster 1 identified as DRESSEL. The surveillance video showed that individual, circled in green
in the four images, below, enter the building from the Senate Wing door at approximately 2:14
p.m., and enter the Capitol Crypt through the north corridor, remaining in the Crypt area from at
least approximately 2:25-2:34 p.m.:
        Case 1:21-mj-00510-GMH Document 1-1 Filed 06/29/21 Page 4 of 7




        Your affiant compared the images of the individual in the surveillance video, including the
four, above, to DRESSEL’s Missouri state-issued driver’s-license photo. DRESSEL appears to
be the same individual circled in the surveillance video.
     In addition, your affiant interviewed Tipster 2, another individual who has known
DRESSEL for years. Tipster 2 identified the individual circled in the last three images, above, as
DRESSEL with 100% certainty.
       Tipster 1 provided a phone number for a mobile device DRESSEL uses (“DEVICE #1”).
Records from T-Mobile US, Inc., indicate that number is registered to DRESSEL, and that the
account has been active since July 2017.
       The FBI obtained records from Facebook, which revealed that the Facebook account
associated with DEVICE #1 is Facebook account number 598795122, bearing the vanity name
“Joshua.Dressel.9.” The account was created on January 14, 2007, and was closed on February 7,
2021.
       The Facebook records revealed that between December 20, 2020, and January 15, 2021,
there were three Internet Protocol (“IP”) addresses associated with logins to the Facebook account.
One of the logins, which occurred at approximately 9:24 p.m. on January 6, 2021, was to an IP
address that is associated with Landmark, Virginia, which is approximately 11 miles from
Washington, D.C. DRESSEL normally resides in Missouri.
        Further records obtained from a court-authorized search warrant of DRESSEL’s Facebook
account number 598795122 and bearing the vanity name “Joshua.Dressel.9,” revealed that
DRESSEL discussed his presence inside the Capitol on January 6, 2021, with another Facebook
user, Facebook User 1, via Facebook Messenger. Later in the day on January 6, 2021, DRESSEL
and Facebook User 1 had the following conversation (indicated times of the conversation are
approximate):
       Facebook User 1:       Good job today!!!! [5:41 p.m.]
        Case 1:21-mj-00510-GMH Document 1-1 Filed 06/29/21 Page 5 of 7




       DRESSEL:             First 20 people or so to break into the Capitol [5:45 p.m.]
       Facebook User 1:     You’re a fucking beauty!!!!!! Was there antifa fucks in
                            there? [5:50-5:51 p.m.]
       DRESSEL:             Yes [5:52 p.m.]

                                          ***
       Facebook User 1:     You still out on the streets? [5:57 p.m.]
       DRESSEL:             Just now leaving. [6:00 p.m.]
       Facebook User 1:     Will yas be back tomorrow? [6:01 p.m.]
       DRESSEL:             Yes [6:02 p.m.]
       Facebook User 1:     I have so many questions hahaha [6:02 p.m.]
       DRESSEL:             Haha [6:02 p.m.]
       Facebook User 1:     You guys are true patriots!!!! Should be fucking proud of
                            yourselves. [6:02 p.m.]
       DRESSEL:             Thanks. Love ya brother! [6:27 p.m.]
       Facebook User 1:     Now they’re resuming the electoral count. After the curfew
                            and everyone leaves. Some of these republican senators
                            better reject it. [7:08 p.m.]
       DRESSEL:             These mother fuckers! [7:08 p.m.]
       Facebook User 1:     It’s unbelievable. I can only imagine how you furious you
                            guys are. I’m livid and I’m Canadian. [7:11 p.m.]
       DRESSEL:             Dude this shit is fucking outrageous. It’s crazy, swamp is
                            larger [7:12 p.m.]

        DRESSEL and Facebook User 1 also discussed a video DRESSEL had apparently posted
that Facebook User 1 said depicted DRESSEL in the Capitol:
       Facebook User 1:     Just went to show the wife the video of you guys in the
                            capitol. I see ya deleted it. Smart move lol [7:17 p.m.]
       DRESSEL:             Lol I’m proud to say I was a voice of reason in there trying
                            to stop the crazy shit and calm things down [7:22-7:23p.m.]
       Facebook User 1:     Im sure ya were. I was going to tell you ya should delete it.
                            Don’t give them any more notice to come and find you once
                            they look at the cctv tapes inside the capitol. I gotta say. It’s
                            pretty fucking rad that you were there. I hate that the snakes
                            are back in there now trying to resume the count after all the
                            protestors were pushed out and curfew was set. Trying to
                            sneak the steak in the cover of night. Fucking cowards. [7:27
                            p.m.]

DRESSEL did not reply to Facebook User 1’s comment regarding deleting the video. The records
of DRESSEL’s account obtained from Facebook did not include the video.
       According to records FBI obtained through a search warrant served on Google, a second
mobile device (“DEVICE #2”) tied to a second phone number (“PHONE NUMBER #2”) was
present at the U.S. Capitol on January 6, 2021. The records from Google also associate DEVICE
#2 with email addresses jddressel89@gmail.com and dresseltreeservices@gmail.com, both of
         Case 1:21-mj-00510-GMH Document 1-1 Filed 06/29/21 Page 6 of 7




which support identifiers for Dressel, whose middle name is David, who was born in 1989, and
who is known to be self-employed with a company named Dressel Tree Services. Google
estimates device location using sources including GPS data and information about nearby Wi-Fi
access points and Bluetooth beacons. This location data varies in its accuracy, depending on the
source(s) of the data. As a result, Google assigns a “maps display radius” for each location data
point. Thus, where Google estimates that its location data is accurate to within 100 feet, Google
assigns a “maps display radius” of 100 feet to the location data point. Finally, Google reports that
its “maps display radius” reflects the actual location of the covered device approximately 68% of
the time.
        In this case, Google records showed that DEVICE #2 was present in areas that are at least
partially within the U.S. Capitol Building between approximately 2:18 p.m. and 4:12 p.m. on
January 6, 2021. In addition, the locations include areas within the U.S. Capitol Grounds which
were restricted on January 6, 2021. The areas inside the Capitol where DRESSEL was depicted
in the images, above – namely, the entrance at the Senate wing, the North Corridor, and the Crypt
– are consistent with some of the areas where the Google records indicate DEVICE #2 was located
between 2:18 p.m. and 4:12 p.m. on January 6, 2021.

        According to records obtained from Verizon, PHONE NUMBER #2 is registered to the
name of an individual who is not DRESSEL, and whom the FBI has been unable to identify as a
living person, and to a mailing address in Texas. This unidentified individual’s listed business is
a business known to be owned or operated by DRESSEL’s brother. The contact person for
PHONE NUMBER #2 is listed as a woman the FBI has identified as sharing the Texas address
and a more recent Pennsylvania address with DRESSEL’s brother, and who has also listed
DRESSEL’s brother as a relative. Based on a review of evidence collected in the investigation of
DRESSEL, and comparing the state-issued driver’s-license photos for DRESSEL’s brother and
the woman listed as the contact person for PHONE NUMBER #2 with surveillance video from
inside the Capitol on January 6, 2021, I have found no evidence that DRESSEL’s brother or this
woman were present inside the Capitol on January 6, 2021. The FBI’s assessment is that
DRESSEL is using PHONE NUMBER #2 and DEVICE #2 even though the Verizon account for
PHONE NUMBER #2 is not registered in his name.

         Based on the foregoing, your affiant submits that there is probable cause to believe that
DRESSEL violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter
or remain in any restricted building or grounds without lawful authority to do; and (2) knowingly,
and with intent to impede or disrupt the orderly conduct of Government business or official
functions, engage in disorderly or disruptive conduct in, or within such proximity to, any restricted
building or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct
of Government business or official functions; or attempts or conspires to do so. For purposes of
Section 1752 of Title 18, a "restricted building" includes a posted, cordoned off, or otherwise
restricted area of a building or grounds where the President or other person protected by the Secret
Service, including the Vice President, is or will be temporarily visiting; or any building or grounds
so restricted in conjunction with an event designated as a special event of national significance.

        Your affiant submits there is also probable cause to believe that DRESSEL violated 40
U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly (D) utter loud,
threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place in the
        Case 1:21-mj-00510-GMH Document 1-1 Filed 06/29/21 Page 7 of 7




Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a session of Congress or either House of Congress, or the orderly conduct in that
building of a hearing before, or any deliberations of, a committee of Congress or either House of
Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.




                                              ~L\akm~
                                              ADAM LAUNIUS
                                              FEDERAL BUREAU OF INVESTIGATION

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 29th day of June 2021.
                                                                   Digitally signed by G.
                                                                   Michael Harvey
                                                                   Date: 2021.06.29
                                                                   10:47:02 -04'00'
                                              G. MICHAEL HARVEY
                                              U.S. MAGISTRATE JUDGE
